THE FIERST LAW GROUP, P.C.
Timothy J. Fierst (tf:3247)
Counsel for Plaintiff SV Produce Inc.
22 Bayview Avenue, Suite 202
Manhasset, New York 11030
516.586.4221



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
SV PRODUCE INC.,
                                                                         Index No. 1:19-CV-05036 (JPO)
                                   Plaintiff,
                                                                         DEFAULT JUDGMENT
                 -against-
                                                                         [Fed.R.Civ.P.55 (b) (2)]
EMPORIUM FRESH-ISLIP, LTD., and
MARTIN ESPINAL and
MANUEL PENA, Individually and in any Corporate
Capacity.
                                    Defendants.
-------------------------------------------------------------------- X

        Upon consideration of Plaintiff’s motion for entry of a default judgment against the

defendants Emporium Fresh-Islip, Ltd. and Manuel Pena, the Declaration of Timothy J. Fierst,

Esq., dated December 23, 2019, the Declaration of Stephen Q. Verde dated November 12, 2019,

and the exhibits annexed thereto, the Memorandum In Support of Plaintiff’s Motion for Default

Judgment Against Emporium Fresh-Islip Ltd. and Manuel Pena and there being no opposition

thereto, and it appearing to the Court that the defendants Emporium Fresh-Islip, Ltd. and Manuel

Pena have failed to plead or otherwise defend in this action; and that a principal balance in the

amount of $92,194.10 is due plaintiff SV Produce Inc. plus attorneys’ fees in the amount of

$8,500.00 pursuant to the parties’ contract, and that Plaintiff has the right to recover against

Emporium Fresh-Islip Ltd. and Manuel Pena, jointly severally, pursuant to Section 5(c) of the




                                                         1
Perishable Agricultural Commodities Act, 7 U.S.C. §499(e)(a-c) (“PACA”), it is hereby granted;

and it is further

        ORDERED, that Plaintiff’s motion for entry of a default judgment be, and the same is

hereby, granted and it is further

        ORDERED, ADJDGED AND DECREED, that judgment is hereby entered in favor of

Plaintiff, SV Produce Inc., 302A Row C, NYC Terminal Market, Bronx, New York 10474, and

against Emporium Fresh-Islip Ltd., 87621 Connetquot Avenue, Islip Terrace, New York 11752

and Manuel Pena, 87621 Connetquot Avenue, Islip Terrace, New York 11752, jointly and

severally, pursuant to PACA in the principal amount of $92,194.10 plus attorneys’ fees in the

amount of $8,500.00 for a total sum of $101,094.10, and Plaintiff have execution therefor.

 The Clerk of Court is directed to close the motion at Docket Number 37.

 Dated: March 31, 2020


                                                           J. PAUL OETKEN
                                                           United States District Judge




                                                2
